COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-131-CR
  
  
REGINALD 
DALE PETERS                                                        APPELLANT
  
V.
 
THE STATE OF 
TEXAS                                                                  STATE
 
----------
FROM 
COUNTY CRIMINAL COURT NO. 8 OF TARRANT COUNTY
----------
MEMORANDUM OPINION 1 
AND JUDGMENT
----------
        We 
have considered “ Motion To Withdraw Appeal” filed by Reginald Dale Peters, 
pro se. The motion complies with rule 42.2(a) of the rules of appellate 
procedure.  Tex. R. App. P. 
42.2(a).  No decision of this court having been delivered before we 
received this motion, we grant the motion and dismiss the appeal.  See 
id.; Tex. R. App. P. 43.2(f).

 
                                                                  PER 
CURIAM
  
PANEL 
D:   DAUPHINOT, HOLMAN, and GARDNER , JJ.
 
DO NOT 
PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
May 6, 2004

 
NOTES
1.  
See Tex. R. App. P. 47.4.